EXHIBIT 10.3
FORM OF LETTER AGREEMENT
[Senior Executive Officer Name and Address]
Dear [Senior Executive Officer Name],
     Synovus Financial Corp. (the “Company”) anticipates entering into a
Securities Purchase Agreement dated as of December 19, 2008 (the “Participation
Agreement”), with the United States Department of Treasury (“Treasury”) that
provides for the Company’s participation in the Treasury’s TARP Capital Purchase
Program (the “CPP”). If the Company does not participate or ceases at any time
to participate in the CPP, this letter shall be of no further force and effect.
     For the Company to participate in the CPP and as a condition to the closing
of the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
Senior Executive Officers and to make changes to its compensation arrangements.
The requirements of this Agreement shall apply to you only for so long as both
(1) you are a Senior Executive Officer of the Company, and (2) any debt or
equity securities issued by the Company under the CPP are held by Treasury (the
“CPP Covered Period”). To comply with these requirements, and in consideration
of the benefits that you will receive as a result of the Company’s participation
in the CPP, you agree as follows:
     (1) No Golden Parachute Payments. The Company is prohibiting any Golden
Parachute Payment to you during any CPP Covered Period. To the extent any event
occurs during the CPP Covered Period that would otherwise trigger a Golden
Parachute Payment, you will be entitled to the lesser of (i) your rights under
the Benefit Plan (as defined below) and (ii) the maximum amount allowed under
Section 111(b)(2)(C) of EESA.
     (2) Recovery of Bonus and Incentive Compensation. Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.
     (3) Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements; collectively, “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give
effect to provisions (1) and (2). For reference, certain affected Benefit Plans
are set forth in Appendix A to this letter.

 



--------------------------------------------------------------------------------



 



In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.
     (4) Definitions and Interpretations. This letter shall be interpreted as
follows:

  •   “Senior Executive Officer” is used with same meaning as in subsection
111(b)(3) of EESA.     •   “Golden Parachute Payment” is used with same meaning
as in Section 111(b)(2)(C) of EESA.     •   “EESA” means the Emergency Economic
Stabilization Act of 2008 as implemented by guidance or regulation issued by the
Department of the Treasury and as published in the Federal Register on
October 20, 2008, as in effect on the date hereof.     •   The term “Company”
includes any entities treated as a single employers with the Company under 31
C.F.R. § 30.1(b) (as in effect on the Closing Date). You are also delivering a
waiver pursuant to the Participation Agreement, and, as between the Company and
you, the term “employer” in that waiver will be deemed to mean the Company as
used in this letter.     •   The term “CPP Covered Period” shall be limited by,
and interpreted in a manner consistent with, 31 C.F.R. § 30.11( as in effect on
the Closing Date).     •   Provisions (1) and (2) of this letter are intended
to, and will be interpreted, administered and construed to, comply with
Section 111 of EESA (and, to the maximum extent consistent with the preceding,
to permit operation of the Benefit Plans in accordance with their terms before
giving effect to this letter).

     (5) Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of the State of
Georgia without regard to the provisions thereof that would apply the law of any
other State. This letter may be executed in two or more counterparts, each of
which will be deemed to be an original. A signature transmitted by facsimile
shall be deemed an original signature.

 



--------------------------------------------------------------------------------



 



     The Company appreciates the concessions you are making and looks forward to
your continued leadership during these financially turbulent times.

                  Yours sincerely,    
 
                SYNOVUS FINANCIAL CORP.    
 
           
 
  By:        
 
  Name:  
 
Max Brabson    
 
  Title:   Director of Human Resources    

Intending to be legally bound, I agree
with and accept the foregoing terms
on the date set forth below.

                [Senior Executive Officer Name]    
 
       
Date:
       
 
 
 
   

cc: [Senior Executive Officer Name], via Hand Delivery

 



--------------------------------------------------------------------------------



 



APPENDIX A
Change of Control Agreement effective December 1, 2008
Synovus Financial Corp. Executive Cash Bonus Plan
Synovus Financial Corp. 1996, 2000 and 2002 Long-Term Incentive Plans
Synovus Financial Corp. 2007 Omnibus Plan

 